DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claims 24-32 have been cancelled. 
In the response filed December 28, 2020, Applicants have elected Group I, claims 1-14 and 21-23, without traverse. Applicants also identify the compound, diphenyleneiodonium having at least one fatty acid member target as the preferred species. 
Based upon the response filed December 28, 2020 and the election of the preferred species, the election of species requirement is withdrawn; however, the restriction requirement is maintained.  
Claims 15-20 are withdrawn from consideration drawn to non-elected subject matter. These claims have not been cancelled. 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At claims 1-14 and 21-23, what chemical compound is intended by the recitation of a fatty acid membrane–targeting signal?  What is the claimed mitochondrial targeting signal compound?  What is the chemical structure of the targeting compound in the 
At claims 3-4, the mitoflavoscin possesses anti-cancer activity, anti-aging activity, radio sensitizing activity, and photosensitizing activity?  When is activity determined based upon the targeting signal or mitoflavoscin compound?  Clarification is appreciated.  
At claims 5-6, the mitoflavoscin sensitives to cancer cells to at least one of chemotherapeutic agents, natural substances, and caloric restrictions?  What are the intended chemotherapeutic agents and natural substances? When is the caloric restrictions determined?  What are the caloric restrictions?  How are the chemotherapeutic agents, natural substances, and caloric restrictions determined in the final compound?  Clarification is appreciated.  
At claim 11, what chemical compound is intended by a mitochondria-targeting compound?  What is the chemical structure? Clarification is appreciated?
At claim 12, first line, the term, mitoflavoscin is misspelled.  Correction is appreciated. 
At claim 14, what is the salt portion of the mitochondrial target signal compound? Will any salt have a targeting signal?  Clarification is appreciated. 
The claim limitations, “having at least one fatty acid membrane targeting signal”  and “targeting signal”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See above.
	Additionally, at page 15, paragraph [0043]-[0044] of the specification, R may be any mitochondrial targeting signal (peptide or chemical).  At claims 1-14 and 21-23, what is the chemical formula of the mitoflavoscin having at least one fatty acid membrane–targeting signal? By what means is the fatty acid membrane tested for a targeting signal?  By what means is the targeting signal determined by the functional  group?  By what means is the targeting signal determined for what activity? What is the chemical formula of the mitochondria-targeting compound? See claims 1-14 and 21-23. Clarification is appreciated.    
For 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by  WO 2005/099721 [The Regents of the University of California (Reference N, cited by the Examiner].
           The instantly claimed invention is taught.  At page 19, paragraph [56], see Figure 42. At page 42, see the structure of Rottlerin.  The structure is reproduced below: 

    PNG
    media_image1.png
    343
    795
    media_image1.png
    Greyscale
.
	Additionally, see claims 1-7.  Diphenylene iodonium is present as an additional inhibitor. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 102)(a)(1) as being clearly anticipated by Arnould et al (Reference U, cited by the Examiner).
           The instantly claimed invention is taught.  At page 148, see Section 2.  To prepare the photoresponsive system, Reference U teaches the combination of fatty acids with diphenyliododonium nitrate. 
Claims 1 and 21 are rejected under 35 U.S.C. 102)(a)(1) as being clearly anticipated by Yagi (Reference U, cited by Applicants).
           The instantly claimed invention is taught.  At page 156, see the last two line.   Reference U teaches a mitoflavoscin having at least one fatty acid membrane.  
The Information Disclosure Statements filed October 19, 2020 and April 22, 2020 have been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.   
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                       /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
03.04.2021